UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2010 (May 11, 2010) Cardtronics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33864 76-0681190 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3250 Briarpark, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 308-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE This Amendment No.1 on Form 8-K/A (the “Amendment”) amends the Current Report on Form 8-K (the “Initial 8-K”)filed withthe Securities and Exchange Commission onMay 17, 2010 byCardtronics, Inc. (the “Company”). The Company submits this Amendment for the sole purpose ofproviding the disclosures regarding the Company's Annual Executive Cash Incentive Plan, which were previously included under Item 1.01in the Initial 8-K,under Item 5.02.Except for including the required disclosures under a new Item 5.02, this Amendment does not modify in any way the Initial 8-K. Item5.02. Entry into a Material Definitive Agreement On May 11, 2010, the Compensation Committee (the “Committee”) of the Board of Directors of Cardtronics, Inc. (the “Company”) approved the Company’s 2010 Annual Executive Cash Incentive Plan (the “Plan”).The purpose of the Plan is to incentivize and reward covered employees, including all of the Company’s executive officers, for achieving and/or exceeding certain Company earnings and other pre-established performance objectives. Under the Plan, incentive cash awards to be paid to covered executives located in the United States (the “Worldwide” group) will be based on the Company’s performance with respect to a consolidated Adjusted EBITDA target, as defined within the Plan, as well as the achievement of a consolidated return on invested capital (“ROIC”) target and a consolidated revenue target.Incentive cash awards to be paid to executives located in the United Kingdom (the “UK Only” group) will be based on that particular segment’s performance with respect to Adjusted EBITDA, ROIC, and revenue targets, as defined in the Plan.Additionally, any incentive cash award to be paid under the Plan will require the achievement of specific pre-established objectives (“MBOs”) for each covered executive and may be modified by the level of achievement. The following table outlines the 2010 performance targets for each group discussed above, and the relative weighting of each targeted performance metric, as applicable (in thousands, except percentages): Group Metric Weighting Threshold Target Maximum Worldwide Adjusted EBITDA 40 % $ $ * $ ROIC 40 % Total Revenues 20 % $ $ $ UK Only Adjusted EBITDA 45 % £ £ £ ROIC 45 % Total UK Revenues 10 % £ £ £ * This target was set by the Company’s Board of Directors on December 12, 2009. The Plan is designed to pay cash awards relative to the Company’s actual performance using the schedule shown below and is structured to reward the attainment of performance targets and to provide for substantially increased rewards when these performance targets are exceeded.Payouts will not be made unless the Company exceeds certain critical threshold levels. Performance Level Incentive Payout for Performance (% of Target) Maximum 200% Target 100% Threshold 50% Below Threshold No Payout 2 Regardless of the Company’s financial performance, the cash awards will be adjusted for the performance of each covered executive based on the attainment of his or her previously established MBOs.The MBO adjustment scale, as outlined in the Plan, is as follows: MBO Rating Performance Percentage of Award Paid 10 All MBOs exceeded 120% 9 All MBOs attained; other exceptional achievements 110% 8 All MBOs attained 100% 7 Substantially all MBOs attained 90% 6 Most but not all MBOs attained 80% 5 MBOs partially attained 60% 4 Most MBOs missed 30% 3 Substantially all MBOs not attained 10% 1-2 All MBOs missed 0% For the Company’s Named Executive Officers (as such term is defined by the Securities and Exchange Commission), the 2010 targeted percentages are as follow: Named Executive Officer 2010 Incentive Payout Target as a Percentage of Base Salary Steven A. Rathgaber – Chief Executive Officer 50% J. Chris Brewster – Chief Financial Officer 50% Michael H. Clinard – President of Global Services 50% Rick Updyke – President of Global Development 50% Carleton K. “Tres” Thompson, III – Chief Accounting Officer 40% Although the parameters and metrics of the Plan are straight-forward and objective, nothing construed in the Plan constitutes a promise or other binding agreement by the Company to pay any award under the Plan to any member of the executive leadership team.Further, although the size of any such award shall be calculated in accordance with the Plan, the decision to pay any cash award under the Plan to any member of the executive leadership team remains within the discretion of the Committee and the Board of Directors. The foregoing description of the Plan is qualified in its entirety by reference to the Plan, a copy of which is attached hereto as Exhibit10.1, and incorporated herein by reference. Item9.01 Financial Statements and Exhibits (d) Exhibits. 10.1Cardtronics, Inc. 2010 Annual Executive Cash Incentive Plan (incorporated herein by reference to Exhibit 10.1 of the Current Report on Form 8-K, filed by Cardtronics, Inc. on May 17, 2009, Registration No. 001-33864). 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Cardtronics, Inc. Date:July 28, 2010 By: /s/ Tres Thompson Name:Tres Thompson Title:Chief Accounting Officer 4
